DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Preliminary Amendment of 25 June 2020 has been entered.

Claim Objections
Claim 5 is objected to because of the following informalities: the claim recites “the mathematic model of the tower wherein the tower as a cantilevered beam” (emphasis added). Note that claim 5 depends from claim 2 which recites “mathematical model” and to maintain claim terminology consistency, claim 5 should recite “mathematical” as well. Furthermore, the recitation “wherein the tower as a cantilevered beam” does not make grammatical sense. It is respectfully recommended to amend the claim to recite “wherein the tower is modeled/characterized as a cantilevered beam” or some recitation to that effect to solve the instant issue. 
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “processing unit” in claim 1, “acceleration signal processing unit” in claim 2-3, “inclination signal processing unit” in claim 6, “generator frequency processing unit” in claim 9.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim limitations “a processing unit configured to determine the actual rotor speed” and “an inclination signal processing unit configured to determine the angular roll speed” invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the functions. The specification is devoid of adequate structure to perform the claimed functions. In particular, the specification merely states the claimed function of determining the actual rotor speed being performed by the processing unit and the claimed function of determining the angular roll speed being performed by the inclination signal processing unit via derivation of the inclination signal. There is no disclosure of any particular structure, either explicitly or inherently, to perform the determination of actual rotor speed and/or angular roll speed via derivation of an inclination signal. As would be recognized by those of ordinary skill in the art, there are many different structural components to perform an actual rotor speed determination. The specification does not provide sufficient details such that one of ordinary skill in the art would understand which mechanical structures perform(s) the claimed functions. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claims 2-11 depend and/or include the limitations of claim 1 and fail to remedy its deficiencies.
Clarification and/or amendment is respectfully requested.

Claim 3 recites the limitation "the acceleration signal processing unit" in line 5. There is insufficient antecedent basis for this limitation in the claim.
Clarification and/or amendment is respectfully requested.

Claim 11 recites the limitation "the arrangement" in line 6. There is insufficient antecedent basis for this limitation in the claim.
Clarification and/or amendment is respectfully requested.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. As described above, the disclosure does not provide adequate structure to perform the claimed function of determining the actual rotor speed being performed by the processing unit and the claimed function of determining the angular roll speed being performed by the inclination signal processing unit via derivation of the inclination signal. The specification does not demonstrate that applicant has made an invention that achieves the claimed functions because the invention is not described with sufficient detail that one of ordinary skill in the art can reasonably conclude that the inventor had possession of the claimed invention.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 5-8 and 11-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Drossel (US 20120056427 A1; also published as US 8,482,143 B2).

Regarding claim 1, Drossel teaches an arrangement for determining actual rotor speed in a wind turbine, the wind turbine comprising a tower (Fig.1, 12), a non-rotating upper part (Fig.1, 14) supported by the tower, a rotor (Fig.1, 16) having a rotor axis, and a generator (¶2, note “a generator driven by the rotor”) for generating electrical power, the arrangement comprising: 
a first sensor unit configured to be arranged at the non-rotating upper part of the wind turbine to detect a rotational speed of the rotor (¶9, note “the rotational speed is measured in a nacelle-fixed reference system, for example, by an incremental encoder mounted in the nacelle;” ¶24, note “a first measuring unit configured to measure a rotational speed of an element of the drive train which rotates with the rotor”); 
a second sensor unit adapted configured to detect an angular roll speed of the non-rotating upper part (¶19, note “The measurement of the acceleration can, in particular, be achieved with an acceleration sensor which is arranged in the nacelle or in or on the top of the tower;” ¶24, note “a second measuring unit configured to measure a movement of the nacelle relative to the ground;” note that both acceleration and position of a nacelle are known to be used to obtain speed of said nacelle as described in ¶22 and shown in Eq.5); and 
a processing unit configured to determine the actual rotor speed by subtracting the angular roll speed detected by the second sensor unit from the rotational speed detected by the first sensor unit (this element is interpreted under 35 U.S.C. 112(f) and is indefinite as explained above. Drossel teaches ¶24, note “a converting unit configured to convert the rotational speed, measured in a nacelle-fixed reference system, into a corrected rotational speed which corresponds to the rotational speed of the rotor in a ground-fixed reference system;” ¶43-45 in combination with Fig.2).

Regarding claim 2, Drossel further teaches the second sensor unit comprises: 
a first accelerometer configured to be arranged at an upper end of the tower to provide a first acceleration signal representative of a side-to-side acceleration of said upper end (¶19, note “The measurement of the acceleration can, in particular, be achieved with an acceleration sensor which is arranged in the nacelle or in or on the top of the tower”); and
an acceleration signal processing unit configured to determine the angular roll speed based on a mathematical model of the tower and the first acceleration signal (this element is interpreted under 35 U.S.C. 112(f) as at least one bandpass filter to accomplish the claimed function, and equivalents thereof. Drossel teaches ¶20, note “use of an effective tower height represents a feasible approximate solution … effective tower height is the tower height of a fictional tower assumed to be rigid … determined by model calculations, estimations or measurements on actual towers;” ¶22, note “determining of the compensation rotational speed includes the integration of a measured acceleration over time … a high-pass filter can be used on the measured acceleration prior to integration”).

Regarding claim 5, Drossel further teaches the mathematic model of the tower wherein the tower as a cantilevered beam and provides a relation between side-to-side acceleration of the tower and a tower inclination angle (¶20).

Regarding claim 6, Drossel further teaches the second sensor unit comprises:
an inclinometer configured to be arranged at the upper end of the tower to provide an inclination signal representative of an inclination angle of the tower (¶23, note “an inclination sensor”); and 
an inclination signal processing unit adapted configured to determine the angular roll speed based on the inclination signal (this element is interpreted under 35 U.S.C. 112(f) and is indefinite as explained above. Drossel teaches ¶23, note “measuring of this angular position also enables determination of the rotation of the nacelle … an inclination sensor … can be used for the measurement”).

Regarding claim 7, Drossel further teaches the inclination signal processing unit is configured to determine the angular roll speed based on a time derivative of the inclination signal (¶23, note “an inclination sensor … can be used for the measurement;” note that inclination/position needs derivation with respect to time to obtain a speed/velocity of a component).

Regarding claim 8, Drossel further teaches the second sensor unit comprises a gyroscopic sensor configured to be arranged at the upper end of the tower to provide a gyroscopic signal indicative of the angular roll speed (¶23, note “a gyroscope sensor can be used for the measurement”).

Regarding claim 11, Drossel further teaches a wind turbine (Fig.1) comprising a tower (Fig.1, 12);
a non-rotating upper part (Fig.1, 14) supported by the tower;
a rotor (Fig.1, 16) having a rotor axis; 
a generator for generating electrical power (¶2, note “a generator driven by the rotor”); and
the arrangement according to claim 1 (see above).

Regarding claim 12, Drossel further teaches a method of determining actual rotor speed in a wind turbine (Fig.1/2), the wind turbine comprising a tower (Fig.1, 12), a non-rotating upper part supported by the tower (Fig.1, 14), a rotor (Fig.1, 16) having a rotor axis, and a generator for generating electrical power (¶2, note “a generator driven by the rotor”), the method comprising: 
detecting a rotational speed of the rotor (¶19, note “The measurement of the acceleration can, in particular, be achieved with an acceleration sensor which is arranged in the nacelle or in or on the top of the tower”);
detecting an angular roll speed of the non-rotating upper parts (¶19, note “The measurement of the acceleration can, in particular, be achieved with an acceleration sensor which is arranged in the nacelle or in or on the top of the tower;” ¶24, note “a second measuring unit configured to measure a movement of the nacelle relative to the ground;” note that both acceleration and position of a nacelle are known to be used to obtain speed of said nacelle as described in ¶22 and shown in Eq.5); and
determining the actual rotor speed by subtracting the detected angular roll speed from the detected rotational speed (¶24, note “a converting unit configured to convert the rotational speed, measured in a nacelle-fixed reference system, into a corrected rotational speed which corresponds to the rotational speed of the rotor in a ground-fixed reference system;” ¶43-45 in combination with Fig.2).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Drossel (US 20120056427 A1; also published as US 8,482,143 B2) in view of Schafer (US 20180238302 A1).

Regarding claim 3, Drossel teaches all the limitations of claim 1, see above, and further teaches the second sensor unit further comprises a second accelerometer configured to be arranged on the tower to provide a second acceleration signal representative of a side-to-side acceleration of the tower, wherein the acceleration signal processing unit is further configured to determine the angular roll speed based on the second acceleration signal (¶19, note “a plurality of acceleration sensors arranged on the top of the tower which measure acceleration in different directions can also be used. From the measurement values of the acceleration sensors arranged in this manner, the acceleration in the cited direction for each nacelle position can be calculated”), however, does not explicitly teach the tower position being at a midsection of the tower.
Schafer teaches a method for operating a wind turbine and a wind turbine designed to implement the method (¶2). Schafer further teaches using multiple acceleration sensors to sense vibrations (oscillations) of the tower (Fig.1, 11’/11’’/11’’’), including an acceleration sensor located at approximately half (e.g., midsection) the height of the tower, this would allow sensing vibration modes that cannot be sensed by sensors located at the nacelle (¶34).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the arrangement of Drossel by having a second accelerometer configured to be arranged on the tower to provide a second acceleration signal representative of a side-to-side acceleration of the tower midsection as taught by Schafer because this would allow sensing tower data that cannot be sensed by sensors located at the nacelle.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Drossel (US 20120056427 A1; also published as US 8,482,143 B2).

Regarding claim 4, Drossel teaches all the limitations of claim 2, see above, and further teaches the acceleration signal processing unit comprises at least one high-pass filter (¶22) centered on a fundamental frequency of the tower (¶20, note “model calculations, estimations or measurements on actual towers”) however, does not explicitly teach the filter being a bandpass filter.
However, it is well known in the signal processing art that signal filters are available mainly in three types: low-pass, high-pass and bandpass filters. Furthermore, the filters main aim and function are to filter out potential signal noise that reduce errors when manipulating the signal data.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the arrangement of Drossel by having the filter being a bandpass filter as a simple substitution of one known element (high-pass filter of Drossel) for another (a bandpass filter) to obtain predictable results (filtering out signal noise that reduce errors when manipulating the signal data).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUAN G FLORES whose telephone number is (571)272-3486. The examiner can normally be reached Monday - Friday, 8:30am - 5:30pm Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David E Sosnowski can be reached on 571-270-7944. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JUAN G FLORES/Primary Examiner, Art Unit 3745